Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-15 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Haun (US Pub App 2016/0302356) in view of Berg et al (US Pub App 2006/0137931).

Regarding independent claim 1, Haun discloses a zero-turn radius vehicle for facilitating transporting of objects, the zero-turn radius vehicle comprising: 
a frame (Fig.3); 
a plurality of wheels rotatably coupled with the frame, wherein the plurality of wheels comprises a pair of opposing wheels (108 & 104, Fig.3); 
a propelling mechanism disposed of in the frame, wherein the propelling mechanism is operationally coupled with the pair of opposing wheels, wherein the propelling mechanism is configured for rotating each wheel of the pair of opposing wheels independently, wherein the rotating of x wheel independently maneuvers the zero-turn radius vehicle (Para.11); 
a control member (114) disposed of in the frame, wherein the control member is operationally coupled with at least one of the propelling mechanism (Fig.3), wherein the control member is configured for controlling the at least one of the propelling mechanism (Para.12), wherein the control member is configured for controlling the rotating of the each wheel of the pair of opposing wheels (Para.13).

Haun does not further specifically disclose an attachment member coupled to the frame, wherein the attachment member is configured for moving between a plurality of positions, wherein the attachment member is configured for at least one of clamping and picking at least one object based on the moving between the plurality of positions and wherein the control member is configured for controlling the moving of the attachment member between the plurality of positions.
Berg teaches a steering system with joystick mounted controls (Fig.2A) for a work machine with a grapple attachment member (Figs.1A-B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Haun in view of Berg to have an attachment member coupled to the frame, wherein the attachment member is configured for moving between a plurality of positions, wherein the attachment member is configured for at least one of clamping and picking at least one object based on the moving between the plurality of positions and wherein the control member is configured for controlling the moving of the attachment member between the plurality of positions in order to add to capability of moving objects out of the path of the vehicle for the purpose of increasing safety and efficiency.

Regarding independent claim 13, Haun discloses a zero-turn radius vehicle for facilitating transporting of objects, the zero-turn radius vehicle comprising: 
a frame (Fig.3); 
a plurality of wheels rotatably coupled with the frame (108 & 104), wherein the plurality of wheels comprises a pair of opposing wheels and at least one front wheel, wherein the at least one front wheel is disposed of in a front portion of the frame (108, Fig.3), wherein the pair of opposing wheels is disposed of in a rear portion of the frame (104, Fig.3); 
a propelling mechanism disposed of in the frame, wherein the propelling mechanism is operationally coupled with the pair of opposing wheels, wherein the propelling mechanism is not operationally coupled with the at least one front wheel, wherein the propelling mechanism is configured for rotating each wheel of the pair of opposing wheels independently, wherein the rotating of the each wheel independently maneuvers the zero-turn radius vehicle; 
a control member disposed of in the frame, wherein the control member is operationally coupled with at least one of the propelling mechanism, wherein the control member is configured for controlling the at least one of the propelling mechanism, wherein the control member is configured for controlling the rotating of the each wheel of the pair of opposing wheels.

Haun does not further specifically disclose an attachment member coupled to the frame, wherein the attachment member is configured for moving between a plurality of positions, wherein the attachment member is configured for at least one of clamping and picking at least one object based on the moving between the plurality of positions and wherein the control member is configured for controlling the moving of the attachment member between the plurality of positions.
Berg teaches a steering system with joystick mounted controls (Fig.2A) for a work machine with a grapple attachment member (Figs.1A-B).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Haun in view of Berg to have an attachment member coupled to the frame, wherein the attachment member is configured for moving between a plurality of positions, wherein the attachment member is configured for at least one of clamping and picking at least one object based on the moving between the plurality of positions and wherein the control member is configured for controlling the moving of the attachment member between the plurality of positions in order to add to capability of moving objects out of the path of the vehicle for the purpose of increasing safety and efficiency.

Regarding claims 2 and 14, Haun, as modified above, further discloses the attachment member comprises a grapple (Figs.1A-B)., wherein the grapple comprises a lower jaw and an upper jaw (Fig.1B), wherein the lower jaw opposes the upper jaw, wherein a first end of each of the lower jaw and the upper jaw are pivotally coupled using at least one coupling mechanism (Fig.1B), wherein at least one of the lower jaw and the upper jaw is configured for moving between a plurality of jaw positions (Fig.1B), wherein the grapple is configured for at least one of the clamping and the picking of the at least one object based on the moving of the at least one of the lower jaw and the upper jaw (Fig.1B).

Regarding claims 3 and 15, Haun, as modified above, further discloses the control member comprises an attachment control device (Fig.2A), wherein the attachment control device is operationally coupled with the attachment member, wherein the attachment control device is configured for transitioning the attachment member between the plurality of positions, wherein the controlling of the attachment member comprises the transitioning of the attachment member between the plurality of positions (Para.30).

Regarding claim 6, Haun, as modified above, further teaches the attachment member further comprises an arm member (Berg, 30) and a mounting device (46), wherein the mounting device is pivotally attached to the arm member (Fig.1A), wherein the grapple is mounted on the mounting device for attaching the grapple to the arm member (Fig.1B).

Regarding claims 7 and 19, Haun, as modified above, further teaches the arm member comprises a plurality of arms (Berg, 28, 30) and a hydraulic drive system (Para.30), wherein the hydraulic drive system is coupled with the plurality of arms (Fig.1A), wherein the hydraulic drive system is configured for moving the plurality of arms between a plurality of arm positions, wherein the moving of the plurality of arms corresponds to the moving of the attachment member (Para.30, 47).

Regarding claims 9, Haun, as modified above, further teaches the grapple is coupled with the hydraulic drive system (Berg, Para.30, 47), wherein a first end of a hydraulic cylinder of the hydraulic drive system is coupled with the upper jaw, wherein a second end of the hydraulic cylinder is coupled with the lower jaw (Para.30), wherein a plurality of hydraulic pumps of the hydraulic drive system is configured for actuating the hydraulic cylinder using a hydraulic fluid (Para.46), wherein the hydraulic cylinder is configured for moving the at least one of the upper jaw and the lower jaw based on the actuating (Fig.1B).

Regarding claim 10, Haun, as modified above, further discloses the plurality of wheels further comprises at least one front wheel (108), wherein the at least one front wheel is disposed of in a front portion of the frame (Fig.3), wherein the pair of opposing wheels is disposed of in a rear portion of the frame (104), wherein the propelling mechanism is not operationally coupled with the at least one front wheel (Fig.3).

Regarding claim 11, Haun, as modified above, further discloses the at least one front wheel is a caster-type wheel (108, Fig.3), wherein the caster-type wheel is configured for rotating about a horizontal axis of the caster-type wheel and a vertical axis of the caster-type wheel (Fig.3).

Regarding claim 12, Haun, as modified above, further discloses the control member comprises a steering mechanism (100), wherein the steering mechanism comprises a pair of levers (114), wherein each lever of the pair of levers is operationally coupled with the each wheel of the pair of opposing wheels, wherein the each lever is configured for controlling the rotating of the each wheel of the pair of the opposing wheels (Para.11-13).

Claims 4-5, 8, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Haun (US Pub App 2016/0302356) in view of Berg et al (US Pub App 2006/0137931), as applied above and further in view of Lund (US 6,267,547).

Regarding claims 4 and 16, Haun does not further specifically disclose the grapple comprises a plurality of ribs, wherein the plurality of ribs comprises a plurality of right-angled ribs and a plurality of arcuate ribs, wherein the plurality of right-angled ribs is disposed of vertically in relation to a horizontal plane of the frame forming the lower jaw, wherein the plurality of right-angled ribs is transversely spaced, wherein the plurality of arcuate ribs is disposed of laterally in relation to the horizontal plane forming the upper jaw, wherein the plurality of arcuate ribs is transversely spaced.
Lund teaches a grapple assembly for a skid steer wherein the grapple comprises multiple ribs including right-angled and arcuate disposed laterally (Figs.1,3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Haun, as modified above, further in view of Lund to have the grapple comprise a plurality of ribs, wherein the plurality of ribs comprises a plurality of right-angled ribs and a plurality of arcuate ribs, wherein the plurality of right-angled ribs is disposed of vertically in relation to a horizontal plane of the frame forming the lower jaw, wherein the plurality of right-angled ribs is transversely spaced, wherein the plurality of arcuate ribs is disposed of laterally in relation to the horizontal plane forming the upper jaw, wherein the plurality of arcuate ribs is transversely spaced, in order to better grab and grip loads of various size and shape.

Regarding claims 5 and 17, Haun, as modified above, further teaches the plurality of right-angled ribs is disposed vertically along a lateral length of the frame, wherein the plurality of arcuate ribs is disposed laterally along the lateral length of the frame (Lund, Fig.1).

Regarding claims 8 and 20, Haun, as modified above, does not further specifically disclose the plurality of arms comprises a pair of parallelly spaced arms, wherein a first end of the pair of parallelly spaced arms is attached to a rear portion of the frame and a second end of the pair of parallelly spaced arms extends to a front portion of the frame over the frame, wherein the hydraulic drive system is configured for moving the pair of parallelly spaced arms between the plurality of arm positions, wherein the mounting device is attached to the second end of the pair of parallelly spaced arms.
Lund teaches a grapple assembly for a skid steer wherein the grapple is connected to a plurality of parallelly spaced arms (Figs.1,3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Haun, as modified above, further in view of Lund to have the plurality of arms comprises a pair of parallelly spaced arms, wherein a first end of the pair of parallelly spaced arms is attached to a rear portion of the frame and a second end of the pair of parallelly spaced arms extends to a front portion of the frame over the frame, wherein the hydraulic drive system is configured for moving the pair of parallelly spaced arms between the plurality of arm positions, wherein the mounting device is attached to the second end of the pair of parallelly spaced arms, in order to have more leverage and support to grab and grip loads of various size and shape.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aldridge, Funk, Koertge, Czerepka, Black, Horton, Colbran, Lawson Jr, Young, Zeiler, Dwyer, Newnman, Westendorf and Mullet further disclose elements of a zero-turn radius vehicle and/or a grapple implement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

/ASHLEY K ROMANO/Examiner, Art Unit 3652